Exhibit 10.12

FORM

OF

OPTICAL CABLE CORPORATION

2005 STOCK INCENTIVE PLAN

FY                  RESTRICTED STOCK AWARD

(Time Vesting)

[Note: This Form of Restricted Stock Award may change from time to time at the
direction of the Compensation Committee of the Board of Directors or the Board
of Directors.]

 

GRANTED TO

 

GRANT DATE

 

NUMBER OF

SHARES GRANTED

 

PRICE PER

SHARE

 

SOCIAL

SECURITY

NUMBER

Grantee

  Grant Date   _______________   N/A   _______________    

GRANT NUMBER

 

VESTING AND RESTRICTION LAPSE SCHEDULE*

  _______________   ________ shares will vest [quarterly on the last day of each
fiscal quarter for ____ quarters, with the first vesting date being __________,
200__, and additional vesting dates being the last day of each quarter
subsequent to the first vesting date (with quarters ending on January 31, April
30, July 31 and October 31)] [annually on _________ over _____ years, with the
first vesting date being ________, 20__, and additional vesting dates being on
__________ of each year subsequent to the first vesting date] until the Award is
fully vested (each such date a “Vesting Date”).

--------------------------------------------------------------------------------

* Fractional shares carried over to last vesting period

OPTICAL CABLE CORPORATION and its successors and assigns (the “Company”) hereby
grants to                      (the “Participant”) effective
                     (the “Grant Date”), a Restricted Stock Award (the “Award”),
pursuant to its 2005 Stock Incentive Plan that is provided along herewith (the
“Plan”), covering the above stated number of shares (the “Restricted Shares”) of
common stock of the Company (“Common Stock”).

The Chief Executive Officer proposed this Award and recommended its approval to
the Compensation Committee of the Board of Directors of the Company (the
“Compensation Committee”), and the Compensation Committee, pursuant to the terms
of the Plan, granted the Award to the Participant.

The Plan is administered by the Compensation Committee, or alternatively and as
appropriate, the Board of Directors (in either case, the “Committee”). Any
controversy that arises concerning this Award or the Plan shall be resolved by
the Committee as it deems proper, and any decision of the Committee shall be
final and conclusive.

The terms of the Plan are hereby incorporated into this Award by this reference.
In the case of any conflict between the Plan and this Award, the terms of the
Plan shall control. Capitalized terms not defined in this Award shall have the
meaning assigned to such terms in the Plan.

 

1



--------------------------------------------------------------------------------

Now, therefore, in consideration of the foregoing and the mutual covenants
hereinafter set forth:

1. The Company hereby grants to the Participant an Award covering the Restricted
Shares, subject to the terms and conditions of this Award and the Plan.

2. Unless otherwise determined by the Committee [or unless as otherwise provided
in Section 3(b) below], the Award will vest, and the restrictions applicable to
Restricted Shares shall lapse (with the shares no longer subject to the
restrictions set forth herein being referred to as “Unrestricted Shares”),
ratably in installments over ______ quarters [____ years] according to the
schedule set forth above.

3. (a) Unless otherwise determined by the Committee [or unless as otherwise
provided in Section 3(b) below], in the event that Participant’s employment with
the Company and/or any subsidiaries terminates before the Award is fully vested
and the restrictions on all of the Restricted Shares have lapsed, Participant
will, upon the date of Participant’s termination of employment (as reasonably
fixed and determined by the Company), forfeit the remainder of the Restricted
Shares and the Company will be the owner of such remaining Restricted Shares and
will have the right, without further action by Participant, to transfer such
remaining Restricted Shares into its name.

[(b) If a Triggering Event (as defined in Section 3 (c) below) occurs while
Participant is employed by the Company (or if Participant’s employment is
terminated during the pendency of an event that, if consummated, would lead to a
Triggering Event), but before the Award is fully vested and the restrictions
applicable to all of the Restricted Shares have lapsed, then the date upon which
the Triggering Event (or the date of the termination of Participant’s employment
if Participant’s employment is terminated during the pendency of an event that,
if consummated, would lead to a Triggering Event) occurs will be the Vesting
Date with respect to the unvested portion of the Award and all restrictions on
the remaining Restricted Shares shall lapse.] [Note: This paragraph is
applicable to grants for executive officers only]

[(c) For purposes of this Award, a “Triggering Event” occurs if, after the date
of this Award, (i) any person, including a “group” as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, becomes the owner or
beneficial owner of Company securities having 50% or more of the combined voting
power of the then outstanding Company securities that may be cast for the
election of the Company’s directors; or (ii) as the direct or indirect result
of, or in connection with, a tender or exchange offer, a merger or other
business combination, a sale of assets, a contested election of directors, or
any combination of these events, the persons who were directors of the Company
before such events cease to constitute a majority of the Corporation’s Board, or
any successor’s board, within three years of the last of such transactions. For
purposes of this Award, a Triggering Event occurs on the date on which an event
described in (i) or (ii) occurs. If a Triggering Event occurs on account of a
series of transactions or events, the Triggering Event occurs on the date of the
last of such transactions or events.] [Note: This paragraph is applicable to
grants for executive officers only]

4. Participant will not sell, transfer, pledge, hypothecate or otherwise dispose
of any Restricted Shares (or any interest in such shares) prior to the Vesting
Date as to which the restrictions applicable to such shares lapse.

5. Prior to a Vesting Date, the Company will, at its option, reflect
Participant’s ownership of the Restricted Shares in book-entry form with the
Company’s transfer agent or through the issuance of one or more stock
certificates. If the Company elects to reflect ownership through the issuance of
stock certificates, such certificates will be held in escrow with the Corporate
Secretary of the Company in accordance with the provisions of this Award and the
Plan. Subject to terms of this Award and the Plan, Participant will have all
rights of a shareholder with respect to the Restricted Shares while they are
held in escrow or in book-entry form, including, without limitation, the right
to vote the Restricted Shares and receive any cash dividends declared on such
shares. If, from time to time prior to the date that the Award is fully vested
and the restrictions on all of the Restricted Shares have lapsed, there is
(i) any stock dividend, stock split or other change in the Restricted Shares, or
(ii) any merger or sale of all or substantially all of the assets or other
acquisition of the Company, any and all new, substituted or additional
securities to which Participant is entitled by reason of his ownership of the
Restricted Shares shall be held on his behalf by the Company in book-entry form
or through the issuance of one or more stock certificates and held in escrow
pursuant to this section until vesting pursuant to the schedule applicable to
the underlying Restricted Shares, at which time all restrictions shall lapse.

 

2



--------------------------------------------------------------------------------

6. As described in the Plan, in the event of certain corporate transactions or
other actions or events, the Committee may take such actions with respect to
this Award as it deems appropriate and consistent with the Plan.

7. Participant understands that Participant (and not the Company) is responsible
for any tax liability that may arise as a result of the transaction contemplated
by this Award. Participant understands that Section 83 of the Internal Revenue
Code of 1986, as amended (the “Code”) taxes as ordinary income the difference
between the amount paid for the Restricted Shares and the fair market value of
the Restricted Shares as of the date the restrictions on such shares lapse.
Participant understands that Participant may elect to be taxed at the time of
the Award, rather than when the restrictions lapse, by filing an election under
Section 83(b) of the Code with the Internal Revenue Service within 30 days from
the Grant Date.

8. As a condition of accepting this Award, Participant agrees to make
arrangements for the payment of withholding of income taxes and employment taxes
upon the vesting of the Award and the lapse of restrictions on the Restricted
Shares. Until adequate arrangements have been made, certificates representing
Unrestricted Shares will not be issued to Participant. Participant may satisfy
applicable withholding taxes by any manner permitted by the Plan, subject to the
consent of the Committee, including, (i) delivering a sufficient number of
shares of already owned Common Stock (which have been owned by Participant for
more than six (6) months), and/or (ii) having the Company retain a sufficient
number of shares from the distribution to be made to Participant.

9. The fact that the Participant has been granted this Award will not affect or
qualify the right of the Company or a subsidiary to terminate the Participant’s
employment at any time.

10. If any provision of this Award should be deemed void or unenforceable for
any reason, it shall be severed from the remainder of the agreement, which shall
otherwise remain in full force and effect.

11. The Company may, in its discretion, delay delivery of a certificate required
upon vesting of the Award until (i) the admission of such shares to list on any
stock exchange (including NASDAQ) on which the Common Stock may then be listed,
(ii) the completion of any registration or other qualification of such shares
under any state or federal law, ruling, or regulation of any governmental
regulatory body that the Company shall, in its sole discretion, determine if
necessary or advisable, and (iii) the Company shall have been advised by counsel
that it has complied with all applicable legal requirements.

12. Any notice to be given under the terms of this Award shall be addressed to
Optical Cable Corporation, to the attention of the Chief Financial Officer, 5290
Concourse Drive, Roanoke, VA 24019, and any notice to be given to Participant or
to his or her personal representative shall be addressed to him or her at the
address set forth below or to such other address as either party may, hereafter,
designate in writing to the other. Notices shall be deemed to have been duly
given if mailed, postage prepaid, addressed as aforesaid.

13. You may accept this Award, subject to the registration and listing of the
shares issueable under the Plan, by signing and returning the enclosed copy of
this Award. Your signature will also evidence your agreement to the terms and
conditions set forth herein and to which this Award is subject.

14. Along with this Award, you hereby acknowledge receipt of a copy of the Plan
and the Prospectus for the Plan. Also, if you have previously been granted an
award under the Plan, you hereby acknowledge that you have received all of the
reports, proxy statements and other communications generally distributed to the
holders of the Company’s securities since the date(s) of such grant(s) and no
later than the times of such distributions.

[15. Note: With respect to any individual Award, Committee may insert required
retention periods for shares received pursuant to an Award, applicable even
after such shares are Unrestricted Shares.] [Note: With respect to any
individual Award, Committee may condition receipt of shares under this Award on
other events or conditions.]

(Signature Page Follows)

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Award to be signed, as of the
Grant Date shown above.

 

OPTICAL CABLE CORPORATION

By:       

I hereby acknowledge receipt of this Award, the Plan, and the Prospectus for the
Plan, and I agree to conform to all terms and conditions of this Award and the
Plan.

 

           

Name

   

Date

           

Signature

   

Address

 

4